Braley, J.
If, without deciding, it is assumed that there was evidence for the jury of the due care of the plaintiff’s intestate and of the negligence of the defendant, the plaintiff cannot recover if the intestate released the cause of action.
It was admitted by the plaintiff that the release introduced in evidence by the defendant was duly executed, although she denied that the words “I have read the above and agree to it” were written by the intestate. But, whether they were inserted by his own hand or by the defendant’s agent for the settlement of claims, is immaterial. It not having been shown that the intestate was illiterate, the releasor was bound by the instrument he voluntarily executed unless it was fraudulently obtained, or he was mentally incompetent. McNamara v. Boston Elevated Railway, 197 Mass. 383. O’Regan v. Cunard Steamship Co. 160 Mass. 356, 361.
A careful examination of the evidence however makes plain that at the time of execution he was in possession of his faculties and that no inducements were held out or any misrepresentations made or any coercion exercised.
The verdict for the defendant having been rightly directed, the exceptions must be overruled. Atlas Shoe Co. v. Bloom, 209 Mass. 563, 567.

So ordered.